UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-1504



REBA JEAN NELSON, Individually and as Executor
of the Estate of Harry K. Nelson,

                                            Plaintiff - Appellant,

          versus


HUFF-COOK MUTUAL BURIAL ASSOCIATION, INCORPO-
RATED PENSION PLAN; JESSEE E. WALKER, Person-
ally and in his capacity as Plan Administrator
for Huff-Cook Mutual Burial Association,
Incorporation Pension Plan; HUFF-COOK MUTUAL
BURIAL ASSOCIATION, INCORPORATED,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-94-770-R)


Argued:   January 28, 1997             Decided:     February 28, 1997


Before WILKINSON, Chief Judge, MICHAEL, Circuit Judge, and HILTON,
United States District Judge for the Eastern District of Virginia,
sitting by designation.


Affirmed by unpublished per curiam opinion.
ARGUED: John Bertram Mann, LEVIT & MANN, Richmond, Virginia, for
Appellant. William Fain Rutherford, Jr., FLIPPIN, DENSMORE, MORSE,
RUTHERFORD & JESSEE, Roanoke, Virginia, for Appellees. ON BRIEF:
Todd A. Leeson, FLIPPIN, DENSMORE, MORSE, RUTHERFORD & JESSEE,
Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Reba Nelson brought suit against Huff-Cook Mutual Retirement

Association, her deceased husband's former employer, alleging that

as plan administrator, Huff-Cook had violated the Employee Retire-

ment Income Security Act (ERISA), 29 U.S.C. § 1001 et seq., by
denying her pension benefits and failing to notify her properly of

her right to appeal such denial.    Nelson claimed that her husband

had been a participant in the Huff-Cook pension plan and that she

was therefore entitled to joint and survivor annuity benefits.
Finding that her husband had never met the plan's participation

requirements, the district court concluded that Nelson was not a
"beneficiary" under the plan and thus lacked standing to bring an

ERISA claim. The court granted Huff-Cook summary judgment and dis-

missed Nelson's pendent state law contract claim without prejudice.

Nelson appeals the award of summary judgment.

     We have reviewed the briefs and record in this case, and we

have heard oral argument. Our review persuades us that the decision

of the district court was correct.    We therefore affirm the judg-
ment on the reasoning set forth in the district court's thoughtful

memorandum opinion. Nelson v. Huff-Cook Mutual Burial Assoc., Inc.
Pension Plan, C.A. No. 94-0770-R (W.D. Va. Mar. 7, 1996).




                                                          AFFIRMED




                                3